DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the reply filed 9/1/2022.
Election/Restrictions
Claims 7, 9, 11, 14, 21, 23 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/2020.

Response to Arguments
All of Applicant’s arguments filed 9/1/2022 have been fully considered. In view of the filed claim amendments all rejections presented in the non-final office action mailed 6/2/2022 are withdrawn and new rejections are presented below.
Reinstated/Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 33 and 35-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black (US 2015/0025141). Black was previously cited.
Black discloses insect repellant compositions comprising a fatty acid and an anthranilate ester.
Regarding claim 1(a), 1(b) and 2-5: Black teaches the anthranilate ester to be methyl anthranilate (Black – claim 3) and teaches the fatty acid to be oleic acid (Black – claim 7).  Examples 1-11 and 24 disclose mixtures of oleic acid and methyl anthranilate.
Regarding claims 1 and 33: Black discloses a ratio fatty acid to anthranilate ester of 1:5 and 10:1 which embraces with the claimed ratio of methyl anthranilate to oleic acid of “in excess of 2:1 to about 6:1, and overlapping ranges are prima facie obvious absent criticality of the claimed ratio.
Black teaches that the composition can be used neat (i.e. undiluted), however, it is preferably used in a diluted form.  The composition can also be formulated as an EC with adjuvants and diluted with water.  
Black teaches that the composition can be employed in a diluted form and can be formulated with adjuvants, surfactants, stabilizers and preservatives, to be diluted with water for spray application (reading on instant claim 36) [0015].  Therefore, it would have been obvious to formulate the composition to be diluted with only water, and further comprise adjuvants such as surfactants, stabilizers and preservatives (reading on additional compound of instant claims 1 and 33).  It is noted that while Black teaches that solvents such as C1-C4 alcohol, ketone solvents, ester solvents, refined petroleum distillate solutions and other non-reactive solvents can be used to dilute the composition, these are simply exemplified embodiments and are not required or critical components for the composition of Black and exemplified embodiments do not teach away from the use of non-exemplified embodiments (i.e. compositions not having these types of solvents).
Black teaches the product to be use to repel mosquitos (Working example and claim – 16).
It is noted that claim 1 recite “…carrier and comprises water, glycerin, lecithin, a fatty acid or any combinations thereof.” As the claim recites “or combinations thereof” of “water, glycerin, lecithin and fatty acid” the presence of one or more of “water, glycerin, lecithin and a fatty acid” are deemed to read on the instant claims.
Regarding the claimed “insect- or acarid-repellent consumer product” this is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the composition of the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitations.  The prior art anticipates an insect repellant; therefore, the insect repellent of Black is capable of being a consumer product.  
Claim 35 and 37-39 require the product to be a topical drug product that is a mosquito repellant.  The prior art makes obvious a mosquito repellant.  The recitation of “topical drug product” is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the composition of the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitations.  The prior art makes obvious the structural limitations claimed, therefore the composition is capable of being a topical drug product.
Regarding claim 40: While the art is silent to applying the composition to hair, this is a recitation of intended use.  The prior art makes obvious the structural limitations claimed, a spray, therefore the composition is capable of being a hair spray.
The compositions of Black do not teach the use of an antibiotic as an active ingredient.

Claims 1-5, 8, 33 and 35-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black (US2015/0025141), as applied to claims 1-5, 33 and 35-40, and further in view of Souter (US 2003/0060379). Souter was previously cited.
As discussed above, Black make obvious the limitations of claims 1-5, 33 and 35-40, but does not teach the composition to comprise a thickening agent, in particular a gum as recited by instant claim 8.
Souter teaches pesticides that comprise an insect repelling fragrance (Souter – claims 1 and 7).  Souter also teaches that thickening agents, such as gums, can be used to retard the evaporation of the liquid composition by changing its viscosity. A preferred thickener is xanthan gum [0021]. These thickening agents work as an evaporation retardant that has the capacity to reduce the rate of drying of the composition and/or enhance liquid retention of the composition on the substrate, the composition preferably having water as a carrier [0018].
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Black with those of Souter and add a thickening agent, such as xanthan gum, to the composition of Black.  One of skill in the art would have been motivated to add the thickening agents to increase the viscosity of the composition and in turn reduce the rate of drying of the composition and/or enhance liquid retention of the composition on the substrate.  One of skill in the art would have a reasonable expectation of success as both Black and Souter teaches compositions having insect repellent components and carrier comprising water.

Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613